DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments 
Applicant’s amendment to the independent and dependent claims filed on September 20, 2021 is being considered.
Applicant’s arguments filed on September 20, 2021 with respect to claim rejections have been fully considered and are persuasive.  
Applicant's request for reconsideration of the previous rejections of the last Office action is persuasive and, therefore, the action is withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
After a thorough search, examination, review of applicant’s clarifying amendments and in light of the prior arts made of record, claims 1 – 2, 4 – 8, 10 – 14 and 16 – 18 are allowed based on amendment and because they are believed to be both novel and nonobvious.
The closest prior arts of record consist of the combination of van de Ruit (USPGPUB 2019/0190719), which discloses a blockchain identifier of the secondary blockchain, information relating to the action, and an identifier of smart contract on a primary blockchain is generated. The activation transaction is sent to a primary blockchain management device to manage the primary blockchain. The primary 
The above-mentioned prior arts either alone or in combination do not explicitly teach the generating a numerical determination comprises compensating for prohibited discrimination by the machine learning mode using a corrective module that compensates by: determining whether an initial output by the machine learning model violates a nondiscrimination policy based on an evaluation data set; and modifying the initial output to generate the numerical determination using a corrective algorithm in response to determining that the initial output violates the nondiscrimination policy; generating a blockchain transaction data structure comprising a state of the machine learning model at the time of generating the numerical determination – as disclosed in independent claims 1, 7 and 13.
Thus, based on the applicant's incorporation of the examiner’s previously indicated allowable subject matter into each independent claim, the examiner notes it is 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
	If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 26, 2021

/SHAHID A ALAM/Primary Examiner, Art Unit 2162